Citation Nr: 9934725	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  93-23 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and two friends


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which, inter alia, denied the veteran's 
claim of entitlement to service connection for low back 
disability.  The veteran timely appealed this determination 
to the Board.

In August 1995, the Boar remanded the low back disability 
claim to the RO for further development and adjudication; in 
that same decision, the Board also remanded the veteran's 
claim for service connection for post-traumatic stress 
disorder (PTSD) (which had been denied by the RO in an 
October 1992 rating decision). In June 1996, the veteran 
appeared before the undersigned Board Member at a hearing 
held at the RO.  

In July 1997, the Board remanded the claim for service 
connection for low back disability was again remanded for 
additional development and adjudication; his claim for 
service connection for PTSD was then denied, and is no longer 
before the Board.


REMAND

Following a careful review of the claims folder, the Board 
regrets that another remand of this matter is necessary, even 
though it will further delay a decision in the claim on 
appeal.  

In December 1978, the veteran's claim for service connection 
for back disability initially was denied.  Following the 
veteran's petition to reopen his claim, and notice of the 
recovery of additional service records (none of which 
pertained to the veteran), the claim was again denied in June 
1989; at that time, the veteran was advised that his claim 
would be reconsidered only on the basis of new and material 
evidence.  As noted above, the instant appeal arises from a 
March 1992 RO decision which, following another de novo 
review, denied the veteran's claim.  

Although the claim has consistently been characterized as an 
original claim for service connection, given the unappealed 
denials in 1978 and 1989, this claim appears to be subject to 
the laws and regulations governing finality and reopening of 
previously disallowed claims.  See 38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103, 3.156(a) (1999).  
However, the RO has not explicitly considered the claim in 
light of such pertinent legal authority, nor has the RO 
provided to the veteran notice of such authority.  Although, 
in a March 1993, the hearing officer who conducted the 
September 1992 hearing indicated that the testimony presented 
by the veteran and his two witnesses during the hearing 
constituted new and material evidence in support of the claim 
(but see Moray v. Brown, 5 Vet. App. 211, 214 (1993)), the 
specific laws and regulations governing finality and 
reopening of previously disallowed claims have not been 
provided by the RO.  The Board finds that the RO should do 
so, in the first instance, inasmuch as the Board must an 
independent determination as to whether the Board has the 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  See Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).

That notwithstanding, the Board also notes that, in a VA Form 
646 filed with the RO in December 1998, the veteran's 
representative asserted that the veteran's August 1979 
statement, received at the RO later that same month, should 
be construed as a Notice of Disagreement (NOD) to the 
December 1978 rating action.  This argument is significant 
because if it is determined that the veteran initiated an 
appeal of the December 1978 rating action, this case would 
involve a continuing appeal, and the question of the finality 
of the December 1978 denial would be rendered moot.  However, 
to date, the RO has not considered either the issue of the 
potential finality stemming from the December 1978 rating 
action or the argument raised by the veteran's representative 
in December 1978, and the Board concludes that the RO must do 
so in the first instance, to avoid any prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO must adjudicate whether the 
veteran's August 1979 statement referred 
to above constitutes a NOD with respect 
to the December 1978 rating action and 
thereafter proceed accordingly.

2.  Upon completion of the above, and 
after undertaking any development deemed 
warranted by the record, the RO should 
consider the veteran's claim for service 
connection for low back disability, as 
either a de novo claim or a petition to 
reopen the claim, depending on the RO's 
resolution of the NOD issue, on the basis 
of all pertinent evidence of record, and 
all pertinent legal authority.  The RO 
must provide adequate reasons and bases 
for its decision, citing to all governing 
legal authority and precedent, 
and addressing all issues and concerns 
that were noted in this REMAND.

3.  If the benefits requested by the 
veteran continue to be denied, the RO 
must furnish to him and his 
representative a supplemental statement 
of the case and give them the appropriate 
opportunity to submit written or other 
argument in response thereto before his 
case is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional adjudication; it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time period.  
See Kutscherousky v. West, 12 Vet App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

